Exhibit 10.01
a2017greendotlogoa01.gif [a2017greendotlogoa01.gif]


April 13, 2017
By Electronic Mail


Mark Shifke
c/o Green Dot Corporation
3465 E. Foothill Blvd.
Pasadena, California 91107
Dear Mark:
This letter agreement (this “Employment Agreement”) sets forth the terms of your
continued employment with Green Dot Corporation (the “Company” or “us”) as the
Company’s Chief Financial Officer (“CFO” or “you”). Your service with the
Company will be subject to the terms and conditions of this Employment Agreement
and shall be effective as of the date set forth on the signature page hereto
(the “Effective Date”).
1.Reporting; Place of Employment. Your place of employment will continue to be
the Company’s offices in Pasadena, California, although you and the Company’s
Chief Executive Officer may develop a mutually agreeable travel schedule that
allows you to work remotely from New York.
2.Base Salary. Your annual base salary (your “Base Salary”) will be equal to
your annual base salary as in effect immediately prior to the Effective Date,
and the parties acknowledge and agree that such amount is $450,000.00 on an
annualized basis, less applicable withholdings, payable in accordance with the
Company’s normal payroll practices.
3.Bonus Plan Participation. In addition to your Base Salary, you will continue
to be eligible to participate in the Company’s 2017 Executive Officer Incentive
Bonus Plan (the “Bonus Plan”), under which your annual target bonus will be
equal to your annual target bonus in effect immediately prior to the Effective
Date, and the parties acknowledge and agree that such amount is 100% of your
Base Salary for 2017. The actual bonus amount awarded, if any, will be
determined under, and subject to all the terms, conditions and restrictions of,
the Bonus Plan, as amended from time to time. To the extent you earn a bonus
under the Bonus Plan for 2017, such bonus will be calculated as if you were CFO
for the full year in 2017, whether or not you actually served in the role of CFO
for the full year.
4.    Company Equity Awards. Your outstanding unvested equity awards, including
without limitation the restricted stock units granted to you on January 2, 2015
and February 29, 2016 (collectively, the “M&A RSUs”) and the unvested restricted
stock units that remain subject to the grant of restricted stock units to you on
May 27, 2015 (the “Interim CFO RSUs”), will continue to vest in accordance with
their terms while you continue employment with us in your role as CFO.
5.    Fringe Benefits. You will continue to participate in the employee benefit
plans maintained by the Company in which you currently participate, subject to
the terms and conditions of such plans.
6.    Indemnification and Insurance. The Company will indemnify you with respect
to activities in connection with your employment hereunder under the
indemnification and insurance provision of the Company’s bylaws and the
Indemnity Agreement by and between you and the Company, which continues in full
force and effect.
7.    Termination as CFO and Continuation as Employee. You acknowledge and agree
that you will automatically terminate being the Company’s CFO effective as of
the date a new chief financial officer commences employment with the Company
(“CFO Termination Date”), and upon the CFO Termination Date you will continue as
an employee pursuant to the terms and conditions of the transitional employment
agreement (the “Transitional Employment Agreement”) set forth on Exhibit A
hereto. Provided you deliver to the Company the Transitional Employment
Agreement (the release agreement set forth therein, the “Release”) and satisfy
all conditions to make the Release effective within sixty (60) days following
your Separation (such sixty (60) day period, the “Release Period”),


1

--------------------------------------------------------------------------------




you shall be entitled to the benefits as set forth therein. For purposes of this
Agreement, “Separation” means the end of your service as the Company’s CFO as of
the CFO Termination Date.
8.    No Other Benefits. Except as expressly provided in this Employment
Agreement, the Transitional Employment Agreement, or the Company’s 2010 Equity
Incentive Plan, or expressly required under applicable law, you shall not be
entitled to receive any other payment, benefit or other form of compensation as
a result of your employment or the termination thereof.
9.    At-Will Employment Relationship. Your employment with the Company is
“at-will.” This means you may resign at any time for any reason. Likewise, the
Company may terminate your employment relationship at any time, with or without
cause or notice. Any change to your at-will employment relationship with the
Company must be by a specific, written agreement signed by you and the Company’s
Compensation Committee.
10.    Termination of Employment for Cause, by You or Death or Disability. You
shall not be entitled to payment of any then-unearned portion of the amounts
provided under Sections 2 and 3 above and the vesting of your outstanding equity
awards, including without limitation the M&A RSUs and Interim CFO RSUs, shall
terminate and vesting shall cease upon termination of your employment (i) by the
Company for Cause, (ii) by you for any reason, or (iii) due to your death or
disability.
11.    Termination by the Company Without Cause. If the Company terminates your
employment without Cause prior to the CFO Termination Date, then, subject to
your execution and nonrevocation of the Second Release (as defined in the
Transitional Employment Agreement), and such release becoming effective, you
shall be entitled to (i) any then unpaid Base Salary as set forth in Section 2
hereof (payable in a lump-sum on the 60th day following your date of
termination), (ii) any then unpaid Base Salary as set forth in Section 3(a) of
the Transitional Employment Agreement (payable in a lump-sum on the 60th day
following the date of termination) (iii) any payment to which you are entitled
under the terms of the Bonus Plan as set forth in Section 3 hereof, and (iv)
full vesting acceleration and settlement of then unvested shares subject to your
M&A RSUs and Interim CFO RSUs as set forth in Section B3(c) of the Transitional
Employment Agreement. Additionally, subject to your execution and nonrevocation
of the Second Release, and such release becoming effective, if the Company
terminates your employment without Cause during 2017 and prior to the CFO
Termination Date, the Company agrees that you will be eligible to receive under
Section 3 of this Employment Agreement the annual bonus that you would have
earned for 2017 had you been employed through the time of payment,
notwithstanding the condition under the Bonus Plan that in order to be eligible
to participate in the Bonus Plan a Participant (as defined in the Bonus Plan)
must be employed at the time of payment. Any such bonus under the Bonus Plan is
subject to the approval of the Compensation Committee of the Company’s Board of
Directors, after evaluating to the extent to which the performance objective
under the Bonus Plan has been achieved. For the avoidance of doubt, any payment
you receive will be calculated in the same manner used for all other
Participants under the Bonus Plan, and will be paid at the same time payments
are made to such other Participants but in any event no later than March 15,
2018 and payable in a lump-sum.
12.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to
time. In addition, you acknowledge and agree that you continue to be bound by
the Employee Inventions and Confidentiality Agreement (the “Employee Inventions
and Confidentiality Agreement”) previously entered into by and between you and
the Company.
13.    Conflicts of Interest. During the term of your employment with the
Company, you will be expected to devote your full working time and attention to
the business of the Company, and you will not render services to any other
business without the prior approval of the Board. You must not engage in any
work, paid or unpaid, that creates an actual conflict of interest with the
Company. Such work shall include, but is not limited to, directly or indirectly
competing with the Company in any way, or acting as an officer, director,
employee, consultant, stockholder, volunteer, lender, or agent of any business
enterprise of the same nature as, or which is in direct competition with, the
business in which the Company is now engaged or in which the Company becomes
engaged during the term of your employment with the Company, as may be
determined by the Company in its sole discretion. If the Company believes such a
conflict


2

--------------------------------------------------------------------------------




exists during the term of this Employment Agreement, the Company may ask you to
choose to discontinue the other work or resign employment with the Company.
14.    Withholding. All sums payable to you hereunder will be reduced by all
applicable federal, state, local and other withholding and similar taxes and
payments required by applicable law.
15.    Severability. If any term, covenant, condition or provision of this
Employment Agreement or the application thereof to any person or circumstance
shall, at any time, or to any extent, be determined invalid or unenforceable,
the remaining provisions of this Employment Agreement shall not be affected
thereby and shall be deemed valid and fully enforceable to the extent permitted
by law.
16.    Successors; Assignment. The rights and obligations of the Company under
this Employment Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
17.    Notices. Notices and all other communications contemplated by this
Employment Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. Notices or other
communication directed to you shall be addressed to your home address most
recently communicated to the Company in writing. Notices or other communication
directed to the Company shall be addressed to the Company’s corporate
headquarters and directed to the attention of the Board.
18.    Entire Agreement. This Employment Agreement, agreements governing your
Company equity awards and the Employee Inventions and Confidentiality Agreement
set forth the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This Employment
Agreement may not be modified or amended except by a written agreement signed by
you and the Company’s Compensation Committee.
19.    Choice of Law. This Employment Agreement is made and entered into in the
State of California, and shall in all respects be interpreted, enforced and
governed by and under the laws of the State of California (but not including any
choice of law rule thereof that would cause the laws of another jurisdiction to
apply).
20.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Employment Agreement does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict your ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the


3

--------------------------------------------------------------------------------




Department of Labor). However, the parties agree that, to the fullest extent
permitted by law, arbitration shall be the exclusive remedy for the subject
matter of such administrative claims. The arbitration shall be conducted in Los
Angeles County, California through JAMS before a single neutral arbitrator, in
accordance with the JAMS employment arbitration rules then in effect. The JAMS
rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Employment Agreement or your service with the
Company, each of you and the Company will bear its own costs, including, without
limitation, attorneys’ fees.
21.    Counterparts. This Employment Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
















[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]


4

--------------------------------------------------------------------------------






To indicate your acceptance of this Employment Agreement, please sign and date
this Employment Agreement in the space provided below and return it within three
(3) business days either via fax (626-219-8722), mail, or scanned email.
Sincerely,

/s/ Steve W. Streit

Steven W. Streit
Chief Executive Officer
ACCEPTANCE:
I have read the foregoing Employment Agreement and agree with the terms and
conditions as set forth herein.


SIGNATURE: _/s/ Mark L. Shifke________________________________
Mark Shifke
DATE: _4/13/17_______________________________________________














[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]


5

--------------------------------------------------------------------------------






Exhibit A
TRANSITIONAL EMPLOYMENT AGREEMENT





--------------------------------------------------------------------------------


a2017greendotlogoa01.gif [a2017greendotlogoa01.gif]


TRANSITIONAL EMPLOYMENT AGREEMENT
This Transitional Employment Agreement (this “Agreement”) is entered into as of
[________], by and between Mark Shifke (“you”) and Green Dot Corporation (the
“Company”), collectively referred to herein as the “Parties”. Capitalized terms
used herein, but not defined herein, shall have the meanings ascribed to them in
the Employment Agreement by and between you and the Company dated April 13, 2017
(the “Employment Agreement”).
RECITALS
WHEREAS, you have been employed by the Company as its CFO pursuant to the
Employment Agreement, and you and the Company now wish to acknowledge your
transition to an employee as a result of the CFO Termination Date;
WHEREAS, pursuant to the Employment Agreement, you and the Company agreed that
upon the CFO Termination Date you would continue service with the Company as an
employee for a period of time following the CFO Termination Date;
WHEREAS, you and the Company wish to set forth in writing the terms of your
employment with the Company following the CFO Termination Date, and the Company
wishes to receive from you a general release of all claims against the Company
to cover the period of time of your employment with the Company up to the CFO
Termination Date and to receive from you a second release of claims in favor of
the Company at the end of the Employment Period (as defined below);
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment with the
Company, and you and the Company desire to embody in this Agreement the terms,
conditions and benefits to be provided in connection with your termination of
employment with the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
AGREEMENT
A.
Employment Period.

1.    Transition Date and Employment Period. Following the CFO Termination Date
(provided you have executed and not revoked this Agreement and this Agreement is
effective) you will continue in the capacity as an employee of the Company for
the 12-month period as measured from the CFO Termination Date.
2.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Agreement, and provided you deliver to the Company this
signed Agreement and satisfy all conditions to make the Release effective within
sixty (60) days following your Separation (such sixty (60) day period, the
“Release Period”), the Company shall provide you with good and valuable
consideration, including, but not limited to, the payments set forth under this
Agreement, as compensation for the Release set forth herein. For purposes of
this Agreement, “Separation” means your termination of employment with the
Company.
B.
Terms of Transitional Employment.

Subject to your execution of this Agreement and the effectiveness of the Release
set forth herein within the Release Period, your employment with the Company
during the Transitional Employment Period shall be subject to the terms set
forth below.
1.    Employment Period. Following the CFO Termination Date you will continue as
an employee of the Company for the twelve (12) month period commencing on the
CFO Termination Date, or such shorter period than 12 months if you decide to
terminate this Agreement in writing beforehand (the “Employment Period”). For
the avoidance


2

--------------------------------------------------------------------------------




of doubt, in the event you voluntarily terminate this Agreement, any then unpaid
amounts set forth in Section 3 below shall terminate, and you shall not be
entitled to any further payments set forth in Section 3 below.
2.    Services. During the Employment Period you will continue to provide
services as employee of the Company, reporting to its Chief Executive Officer.
3.    Employment Compensation During the Employment Period.
(a)    Base Salary. Your annual base salary for the Employment Period will be
$450,000.00 (the “Base Salary”), less applicable withholdings, payable in
accordance with the Company’s normal payroll practices.
(b)    Bonus Payment. You will be eligible to earn a bonus payment pursuant to
and in accordance with the terms of Section 3 of the Employment Agreement and
the Bonus Plan (as defined in the Employment Agreement). For the avoidance of
doubt, other than the opportunity to earn a bonus under the Bonus Plan for 2017,
you will be entitled to no other bonus payments during the Employment Period.
(c)    Equity Awards. Your outstanding unvested equity awards, including without
limitation the restricted stock units granted to you on January 2, 2015 and
February 29, 2016 (collectively, the “M&A RSUs”) and the unvested restricted
stock units that remain subject to the grant of restricted stock units to you on
May 27, 2015 (the “Interim CFO RSUs”), will continue to vest in accordance with
their terms while you continue employment with us in your role as an employee
during the Employment Period. At the end of the Employment Period upon your
execution and nonrevocation of a release of claims in favor of the Company and
upon the effectiveness of such release (the “Second Release”) attached hereto as
Exhibit B, and upon its effectiveness (provided your employment has not earlier
terminated pursuant to Sections 3(d) or 3(e) below), you will be entitled to
full vesting acceleration and settlement of then unvested shares subject to your
M&A RSUs and Interim CFO RSUs as set forth in Section 3(c) above, and all
remaining unvested equity awards, including without limitation the unvested
portion of performance-based restricted stock units granted to you in 2016 and
2017 (the “PRSUs”), will be forfeited by you.
(d)    Termination of Employment for Cause, by You or Death or Disability; No
Benefits. You shall not be entitled to payment of any then-unearned portion of
the amounts provided under Sections 3(a) and 3(b) above or under Section 3 of
the Employment Agreement, and the vesting of your outstanding unvested equity
awards, including without limitation the M&A RSUs, Interim CFO RSUs and PRSUs,
shall terminate and vesting shall cease upon termination of your employment (i)
by the Company for Cause, (ii) by you for any reason, or (iii) due to your death
or disability.
(e)    Termination of Employment by the Company without Cause. If the Company
terminates your employment without Cause during the Employment Period, then,
subject to your execution and nonrevocation of the Second Release, and such
release becoming effective, you shall be entitled to (i) any then unpaid Base
Salary as set forth in Section 3(a) above (payable in a lump-sum on the 60th day
following your date of termination), and (ii) full vesting acceleration and
settlement of then unvested shares subject to your M&A RSUs and Interim CFO RSUs
as set forth in Section 3(c) above. For the avoidance of doubt, all remaining
unvested equity awards that are not accelerated according to the terms hereof,
including without limitation the unvested portion of the PRSUs, will be
forfeited by you. Additionally, subject to your execution and nonrevocation of
the Second Release, and such release becoming effective, if the Company
terminates your employment without Cause during 2017 and prior to the end of the
Employment Period, the Company agrees that you will be eligible to receive under
Section 3 of the Employment Agreement the annual bonus that you would have
earned for 2017 had you been employed through the time of payment,
notwithstanding the condition under the Bonus Plan (as defined in the Employment
Agreement) that in order to be eligible to participate in the Bonus Plan a
Participant (as defined in the Bonus Plan) must be employed at the time of
payment. Any such bonus under the Bonus Plan is subject to the approval of the
Compensation Committee of the Company’s Board of Directors, after evaluating to
the extent to which the performance objective under the Bonus Plan has been
achieved. For the avoidance of doubt, any payment you receive will be calculated
in the same manner used for all other Participants under the Bonus Plan, and
will be paid at the same time payments are made to such other Participants but
in any event no later than March 15, 2018 and payable in a lump-sum.


3

--------------------------------------------------------------------------------




(f)    Fringe Benefits. You will continue to participate in the employee benefit
plans maintained by the Company in which you currently participate, subject to
the terms and conditions of such plans.
(g)    Indemnification and Insurance. The Company will indemnify you with
respect to activities in connection with your employment hereunder under the
indemnification and insurance provision of the Company’s bylaws and the
Indemnity Agreement by and between you and the Company, which continues in full
force and effect.
(h)    No Other Benefits. Except as expressly provided in this Agreement, the
Employment Agreement or the Company’s 2010 Equity Incentive Plan, or expressly
required under applicable law, you shall not be entitled to receive any other
payment, benefit or other form of compensation as a result of your employment or
the termination thereof.
You acknowledge and agree that your strict compliance with the terms of this
Agreement, including Section 4 below, is a condition to your receipt of any
consideration pursuant to the terms of this Agreement. You further acknowledge
and agree that in the event of any breach of your obligations under this
Agreement, the Company shall, in its sole and absolute discretion, be entitled
to refrain from making any payment of amounts provided under Section 3 that may
be due but have not yet been paid, until such time as you have fully cured any
such breach(es) to the satisfaction of the Company.
For purposes hereof, “Cause” means any of the following: (i) your conviction of
or plea of nolo contendere to a felony; (ii) an act by you which constitutes
gross misconduct in the performance of your obligations and duties hereunder;
(iii) your act of fraud against the Company or any of its affiliates; (iv) your
theft or misappropriation of property (including, without limitation,
intellectual property) of the Company or its affiliates; (v) material breach by
you of any confidentiality agreement with, or duties of confidentiality to, the
Company or any of its affiliates that involves your wrongful disclosure of
material confidential or proprietary information (including, without limitation,
trade secrets or other intellectual property) of the Company or any of its
affiliates.
4.    Employment Period Covenants.
(a)    Non-Competition. During the Employment Period, without the written
consent of the Company, you will not become employed by (as an officer,
director, employee, consultant or otherwise), involved or engaged in, or
otherwise commercially interested in or affiliated with (other than as a less
than 5% equity owner of any corporation traded on any national, international or
regional stock exchange or over-the-counter market) any person or entity that
competes with the Company or an affiliate thereof (together, the “Company
Group”) in the business of providing pre-paid debit cards, cash reload
processing services, tax refund processing services or checking account products
(the “Business”).
(b)    Non-Solicitation of Employees. During the Employment Period and for a
period of one (1) year thereafter, without the written consent of the Company,
you will not induce or attempt to induce any employee of any member of the
Company Group to leave the employment of the Company Group. Notwithstanding the
foregoing, for purposes of this Agreement, the placement of general
advertisements that may be targeted to a particular geographic or technical area
but that are not specifically targeted toward employees of the Company or its
successor assigns shall not be deemed to be a breach of this Section 6.
C.
Release.

In consideration of the payments and benefits provided and to be provided to you
by the Company under this Agreement, and in connection with your Separation due
to termination of your employment by the Company without Cause (as such term is
defined in the Employment Agreement), as applicable, by your signature below you
agree to the following general release (the “Release”):
1.On behalf of yourself, your heirs, executors, administrators, successors, and
assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents, subsidiaries, affiliated


4

--------------------------------------------------------------------------------




companies, related entities, employee benefit plans, and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, for purposes of this Section C, the “Company”) from
any and all claims, causes of action, and liabilities up through the date of
your execution of this Release. The claims subject to this Release include, but
are not limited to, those relating to your employment with the Company and/or
any predecessor to the Company and the termination of such employment. All such
claims (including related attorneys’ fees and costs) are barred without regard
to whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort. This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity. You further waive any rights under Section 1542 of the
Civil Code of the State of California or any similar state statute. Section 1542
states: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which, if known to him or her, must have materially affected his or her
settlement with the debtor.” This Release does not extend to, and has no effect
upon, any benefits that have accrued, and to which you have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, Section 11 of the Employment Agreement
or Section 3(e) of the Agreement or to your right to indemnification by the
Company, and continued coverage by the Company’s director’s and officer’s
liability insurance policy, which shall, in each case, in all events continue to
be at the same level as applicable to active officers and directors of the
Company to any claim that arises after the date of this Agreement or to any
right you may have to obtain contribution as permitted by law in the event of
entry of judgment against you as a result of any act or failure to act for which
the Company, or any of its subsidiaries or affiliates, and you are held jointly
liable.
2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release shall prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable state agency.
Moreover, you will continue to be indemnified for your actions taken while
employed by the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s Certificate of
Incorporation and Bylaws and any director or officer indemnification agreement
between you and the Company, if any, and you will continue to be covered by the
Company’s director’s and officer’s liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, each subject to the requirements of the laws of the
State of California.
3.    You understand and agree that the Company will not provide you with the
payments and benefits under this Agreement unless you execute the Release. You
also understand that you have received or will receive, regardless of the
execution of the Release, all wages owed to you together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
your termination date.
4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in
connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
Notwithstanding the foregoing, you may retain during the Employment Period any


5

--------------------------------------------------------------------------------




company-provided cell phone or laptop in order to provide services to the
Company, but you agree to return such cell phone and laptop computer upon the
termination or completion of the Employment Period. In addition, the Company
reserves the right to review and erase any company confidential information that
may be contained on the Company-provided cell phone and laptop computer.
5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.
6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law (except
to the extent this Release or the payments and benefits provided hereunder, as
applicable, have been made public other than by you in violation of this
Agreement).
7.    You understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.
8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) will not make, and agrees to use its best efforts
to cause the officers, directors, employees and spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph shall
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process.
9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release shall expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release shall
not become effective or enforceable until the eighth (8th) calendar day after
the date you sign the Release provided that you have timely delivered it to
Company (the “Effective Date”) and that in the seven (7) day period following
the date you deliver a signed copy of the Release to Company you understand that
you may revoke your acceptance of the Release. You understand that the payments
and benefits under this Agreement will become available to you at such time
after the Effective Date.
10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this agreement can only be changed by
another written agreement signed by you and an authorized representative of the
Company.
D.
General Terms.

1.    Section 409A. To the extent (a) any payments to which you become entitled
under this Agreement, or any agreement or plan referenced herein constitute
deferred compensation subject to Section 409A of the Code and (b) you are deemed
at the time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments will not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your Separation and (ii) the date of your death
following such separation from service; provided, however, that such deferral
will be effected only to the extent required to avoid adverse tax


6

--------------------------------------------------------------------------------




treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph will be paid to you or your beneficiary in one lump sum (without
interest).
To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.
Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A, the Company will work in good faith with you to adopt such amendments to
this Agreement, or to adopt such policies and procedures or take such other
actions that the Company determines are necessary or appropriate, to avoid the
imposition of taxes under Section 409A.
2.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s standard confidentiality agreement (a form
of which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its service providers, as such policies and programs may be amended from time
to time.
3.    Business Expense Reimbursement. You will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all business expenses reasonably
and necessarily incurred by you in connection with your provision of the
Services to the Company.
4.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agreement that you continue to be bound by the Employee Inventions and
Confidentiality Agreement (the “Employee Inventions and Confidentiality
Agreement”) previously entered into by and between you and the Company as a
condition of your service.
5.    Withholding. All sums payable to you hereunder will be reduced by all
applicable federal, state, local and other withholding and similar taxes and
payments required by applicable law.
6.    Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby and shall be deemed
valid and fully enforceable to the extent permitted by law.
7.    Successors; Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
8.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Notices or other communication directed
to you shall be addressed to your home address most recently communicated to the
Company in writing. Notices or other communication directed to the Company shall
be addressed to the Company’s corporate headquarters and directed to the
attention of the Board.


7

--------------------------------------------------------------------------------




9.    Entire Agreement; Agreement Provisions Modified. This Agreement and the
Employee Inventions and Confidentiality Agreement constitutes the entire and
only agreement and understanding between the parties relating to your
termination of employment with the Company. This Agreement may not be modified
or amended except by a written agreement signed by you and an authorized officer
of the Company.
10.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your service with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.
11.    Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).
12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.










[SIGNATURE PAGE TO TRANSITIONAL EMPLOYMENT AGREEMENT FOLLOWS]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.
DATE: _____________
Green Dot Corporation
By:                                                                      
Steven W. Streit, Chief Executive Officer
DATE:_____________








                                                                            
Mark Shifke









































[SIGNATURE PAGE TO TRANSITIONAL EMPLOYMENT AGREEMENT]


9

--------------------------------------------------------------------------------




Exhibit B
[SECOND RELEASE]
EXHIBIT A


GENERAL RELEASE OF CLAIMS
This General Release of Claims (the “Release”) is entered into as of [________],
by and between Mark Shifke (“you”) and Green Dot Corporation (the “Company”),
collectively referred to herein as the “Parties”. Capitalized terms used herein,
but not defined herein, shall have the meanings ascribed to them in the
Employment Agreement by and between you and the Company dated April 13, 2017
(the “Employment Agreement”) and the Transitional Employment Agreement dated
______________ (the “Transitional Employment Agreement” together with the
Employment Agreement the “Agreements”).
Recitals
WHEREAS, you have been providing services to the Company as its President
pursuant to the Employment Agreement;
WHEREAS, the Company wishes to receive from you a general release of all claims
against the Company in consideration for you receiving the severance benefits
set forth in the Employment Agreement;
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment or service
with, or separation from, as applicable, the Company, and you and the Company
desire to embody in this Agreement the terms, conditions and benefits to be
provided in connection with your termination of employment or service with the
Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
A.
Termination.

1.    Termination Date. Your last day of employment with the Company was
[_________] (your “Termination Date”). The Company shall pay to you the Accrued
Amounts on the Termination Date, regardless of whether you sign this Release.
2.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Release, and provided you deliver to the Company this signed
Release, do not revoke this Release and satisfy all conditions to make this
Release effective, the Company shall provide you with the benefits set forth in
the [Employment Agreement and/or][Transitional Employment Agreement] as
compensation for this Release.
3.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agree that you continue to be bound by the Employee Invention Assignment and
Confidentiality Agreement previously entered into by and between you and the
Company.
B.
Release.

In consideration of the payments and benefits provided and to be provided to you
by the Company under this Agreement, and in connection with you’re the
termination of your employment by your signature below you agree to the
following general release:


10

--------------------------------------------------------------------------------




1.    On behalf of yourself, your heirs, executors, administrators, successors,
and assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents, subsidiaries, affiliated
companies, related entities, employee benefit plans, and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, for purposes of this Section C, the “Company”) from
any and all claims, causes of action, and liabilities up through the date of
your execution of this Release. The claims subject to this Release include, but
are not limited to, those relating to your employment with the Company and/or
any predecessor to the Company and the termination of such employment. All such
claims (including related attorneys’ fees and costs) are barred without regard
to whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort. This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity. You further waive any rights under Section 1542 of the
Civil Code of the State of California or any similar state statute. Section 1542
states: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which, if known to him or her, must have materially affected his or her
settlement with the debtor.” This Release does not extend to, and has no effect
upon, any benefits that have accrued, and to which you have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, Section 11 of the Employment Agreement
or Section 3(e) of the Agreement, or to your right to indemnification by the
Company, and continued coverage by the Company’s director’s and officer’s
liability insurance policy, which shall, in each case, in all events continue to
be at the same level as applicable to active officers and directors of the
Company to any claim that arises after the date of this Agreement or to any
right you may have to obtain contribution as permitted by law in the event of
entry of judgment against you as a result of any act or failure to act for which
the Company, or any of its subsidiaries or affiliates, and you are held jointly
liable.
2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release shall prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable state agency.
Moreover, you will continue to be indemnified for your actions taken while
employed by the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s Certificate of
Incorporation and Bylaws and any director or officer indemnification agreement
between you and the Company, if any, and you will continue to be covered by the
Company’s director’s and officer’s liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, each subject to the requirements of the laws of the
State of California.
3.    You understand and agree that the Company will not provide you with the
payments and benefits under this Agreement unless you execute the Release. You
also understand that you have received or will receive, regardless of the
execution of the Release, all wages owed to you together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
your termination date.
4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in


11

--------------------------------------------------------------------------------




connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
Notwithstanding the foregoing, you may retain during the Employment Period any
company-provided cell phone or laptop in order to provide services to the
Company, but you agree to return such cell phone and laptop computer upon the
termination or completion of the Employment Period. In addition, the Company
reserves the right to review and erase any company confidential information that
may be contained on the Company-provided cell phone and laptop computer.
5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.
6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law (except
to the extent this Release or the payments and benefits provided hereunder, as
applicable, have been made public other than by you in violation of this
Agreement).
7.    You understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.
8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) will not make, and agrees to use its best efforts
to cause the officers, directors, employees and spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph shall
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process.
9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release shall expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release shall
not become effective or enforceable until the eighth (8th) calendar day after
the date you sign the Release provided that you have timely delivered it to
Company (the “Effective Date”) and that in the seven (7) day period following
the date you deliver a signed copy of the Release to Company you understand that
you may revoke your acceptance of the Release. You understand that the payments
and benefits under this Agreement will become available to you at such time
after the Effective Date.
10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this agreement can only be changed by
another written agreement signed by you and an authorized representative of the
Company.
C.
Miscellaneous.

1.    Section 409A. To the extent (a) any payments to which you become entitled
under this Agreement, or any agreement or plan referenced herein constitute
deferred compensation subject to Section 409A of the Code and (b) you are deemed
at the time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments will not be made or
commence until the earlier of (i) the expiration of the


12

--------------------------------------------------------------------------------




six (6)-month period measured from the date of your Separation and (ii) the date
of your death following such separation from service; provided, however, that
such deferral will be effected only to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph will be paid to you or your beneficiary in one lump sum (without
interest).
To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.
Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A, the Company will work in good faith with you to adopt such amendments to
this Agreement, or to adopt such policies and procedures or take such other
actions that the Company determines are necessary or appropriate, to avoid the
imposition of taxes under Section 409A.
2.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agreement that you continue to be bound by the Employee Inventions and
Confidentiality Agreement (the “Employee Inventions and Confidentiality
Agreement”) previously entered into by and between you and the Company as a
condition of your service.
3.    Withholding. All sums payable to you hereunder will be reduced by all
applicable federal, state, local and other withholding and similar taxes and
payments required by applicable law.
4.    Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby and shall be deemed
valid and fully enforceable to the extent permitted by law.
5.    Successors; Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
6.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Notices or other communication directed
to you shall be addressed to your home address most recently communicated to the
Company in writing. Notices or other communication directed to the Company shall
be addressed to the Company’s corporate headquarters and directed to the
attention of the Board.
7.    Entire Agreement; Agreement Provisions Modified. This Agreement and the
Employee Inventions and Confidentiality Agreement constitutes the entire and
only agreement and understanding between the parties relating to your
termination of employment with the Company. This Agreement may not be modified
or amended except by a written agreement signed by you and an authorized officer
of the Company.
8.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your service with the Company and the termination thereof,


13

--------------------------------------------------------------------------------




including, but not limited to, claims for unpaid wages, wrongful termination,
torts, stock or stock options or other ownership interest in the Company, and/or
discrimination (including harassment) based upon any federal, state or local
ordinance, statute, regulation or constitutional provision, except that each
party may, at its, his or her option, seek injunctive relief in court related to
the improper use, disclosure or misappropriation of a party’s private,
proprietary, confidential or trade secret information (collectively, “Arbitrable
Claims”). Further, to the fullest extent permitted by law, you and the Company
agree that no class or collective actions can be asserted in arbitration or
otherwise. All claims, whether in arbitration or otherwise, must be brought
solely in your or the Company’s individual capacity, and not as a plaintiff or
class member in any purported class or collective proceeding. Nothing in this
Arbitration and Class Action Waiver section, however, restricts your right, if
any, to file in court a representative action under California Labor Code
Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.
9.    Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).
10.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


















[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]


14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
indicated below.


DATE: _____________
Green Dot Corporation
By:                                                                      
Steven W. Streit, Chief Executive Officer
DATE:_____________








                                                                            
Mark Shifke







































[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]


15